DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,807380 in view of US Pub. 2013/0083101 to Maehira et al. “Maehira.”  

However, Maehira teaches determine a first area of the partial image to be printed by the first partial printing and a second area of the partial image to be printed by the second partial printing by using the pixel value information included in the image data, in the second case [0005, 0007, 0009-0011, 0024-0025 and 0090].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify U.S. Patent No. 10,807380 with the teachings of Maehira to reduce a number of times of main scanning performed while causing two or more colors of ink to be discharged from a print head [0004]. 
Additionally, with regard to claim 12, the claims of U.S. Patent No. 10,807380 and Maehira teach the image processing device according to claim 1, but does not teach a printer comprising: a printing head that has a plurality of nozzles configured to eject ink; an ink supply unit that is configured to supply the ink to the printing head; main scanning device that is configured to execute a main scanning of moving the printing head relative to a printing medium in a main scanning direction;  a sub-scanning device that is configured to execute a sub-scanning of moving the printing medium relative to 
However, Maehira teaches the above features (fig. 1).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify U.S. Patent No. 10,807380 with the teachings of Maehira to suppress the phenomenon in which the user perceives the printed image as a low-quality image [0145]. 
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 2-6 is the inclusion of the limitations wherein the control device is configured to determine the first area and the second area so that the first area and the second area are respectively continuous to a third area in which no dot is formed in any of the first partial printing and the second partial printing, and are not respectively continuous to each other.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 7-9 is the inclusion of the limitations wherein when the partial image includes a first part, a second part having a density lower than that of the first part and located in a further specific direction than the first part, and a third part having a density higher than that of the second part and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2020/0016910 discloses a printing device includes: a controller configured to perform printing wherein in a first case where a first condition is not satisfied, the controller controls the main-scanning unit to perform the main-scanning at a first speed and controls the print head to discharge the ink to correspond to a specific pixel of a partial image to be printed by the partial printing when the print head is at a first position, and in a second case where the first condition is satisfied, the controller controls the main-scanning unit to perform the main-scanning at a second speed slower than the first speed and controls the print head to discharge the ink to correspond to the specific pixel when the print head is at a second position, which is located at a downstream of the first position in the direction of the main-scanning. See abstract.
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853